 1
     A PROFESSIONAL CORPORATION
 2   Stephen E. Horan, SBN 125241
     David R. Norton, SBN 291448
 3   350 University Avenue, Suite 200
     Sacramento, California 95825
 4   TEL: 916.929.1481
     FAX: 916.927.3706
 5
 6   Attorneys for Defendants, COUNTY OF TEHAMA and DAVE HENCRATT

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   HUMAN RIGHTS DEFENSE CENTER,                       Case No.: 2:20-cv-00359-WBS-DMC

11                     Plaintiff,                       STIPULATION AND ORDER TO
                                                        CONTINUE THE HEARING ON
12   v.                                                 PLAINTIFF’S   MOTION   FOR
13                                                      PRELIMINARY INJUNCTION
     COUNTY OF TEHAMA; DAVE
14   HENCRATT, Sheriff, individually and in his         Complaint Filed: 02/14/20
     official capacity; and JOHN AND JANE
15   DOES 1-10, Staff, individually and in their
16   official capacities,

17               Defendants.
     ___________________________________/
18
19            This Stipulation is entered into by and between Plaintiff HUMAN RIGHTS DEFENSE CENTER

20   (“Plaintiff”) and Defendants COUNTY OF TEHAMA and DAVE HENCRATT (“Defendants”)

21   (collectively, “The Parties”) by and through their respective counsel.

22            WHEREAS, a hearing on Plaintiff’s Motion for Preliminary Injunction is currently set for April 6,

23   2020 at 1:30 p.m.;

24            WHEREAS, Defendants recently retained counsel to defend them in this matter;

25            WHEREAS, Defendants’ opposition to Plaintiff’s Motion for Preliminary Injunction is due on

26   March 23, 2020;

27            WHEREAS, the COVID-19 pandemic has impacted Defendants’ and their counsel’s ability to

28   investigate the allegations in Plaintiff’s Motion for Preliminary Injunction and prepare an opposition;

     {02178220.DOCX}                             1
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S MOTION
                                   FOR PRELIMINARY INJUNCTION
 1           WHEREAS, the parties are engaged in settlement negotiations that may obviate the need for
 2   litigation;
 3           IT IS HEREBY STIPULATED AND AGREED by the Plaintiff and the Defendants, by and
 4   through their respective counsels of record, that good cause exists to continue the date of the hearing on
 5   Plaintiff’s Motion for Preliminary Injunction to May 4, 2020 at 1:30 p.m., and that opposition and reply
 6   briefing be due on April 20, 2020 and April 27, 2020, respectively.
 7           IT IS SO STIPULATED.
 8   Dated: 03/19/20                                        PORTER SCOTT
                                                            A PROFESSIONAL CORPORATION
 9
10
                                                            By /s/ David R. Norton
11                                                                Stephen E. Horan
                                                                  David R. Norton
12                                                                Attorneys for Defendants
13
14   Dated: 03/19/20                                        ROSEN BIEN GALVAN & GRUNFELD LLP

15
                                                            By /s/Sanford Jay Rosen (authorized 03/18/2020)
16                                                                 Jeffrey L. Bornstein
17                                                                 Ernest Galvan
                                                                   Lisa Ells
18                                                                 Benjamin Bien-Kahn
                                                                   Attorneys for Plaintiff
19
20
                                                     ORDER
21
             GOOD CAUSE APPEARING, the Hearing on Plaintiff’s Motion for Preliminary Injunction is
22
     dropped from calendar. The deadline for the required Opposition is continued to April 20, 2020 and the
23
     deadline for the required Reply is continued to April 27, 2020. If no evidentiary hearing is required, the
24
     court will then take the motion under consideration.
25
             IT IS SO ORDERED.
26
     Dated: March 19, 2020
27
28

     {02178220.DOCX}                          2
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE HEARING ON PLAINTIFF’S MOTION
                                FOR PRELIMINARY INJUNCTION
